 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANNY NAJOR and LINDA NAJOR,                       Case No.: 3:19-cv-00015-H-AGS
12                                    Plaintiffs,
                                                        ORDER GRANTING DEFENDANT’S
13   v.                                                 MOTION TO DISMISS WITH
     WELLS FARGO BANK, N.A,                             LEAVE TO AMEND
14
15                                   Defendant.
16
17
           On January 10, 2019, Defendant Wells Fargo Bank N.A. (“Defendant”) filed a
18
     motion to dismiss Plaintiff Danny Najor’s and Plaintiff Linda Najor’s (collectively,
19
     “Plaintiffs”) complaint. (Doc. No. 3.) On January 25, 2019, Plaintiffs filed a response.
20
     (Doc. No. 5.) On February 4, 2019, Defendant filed a reply. (Doc. No. 7.) Also on
21
     February 4, 2019, the Court submitted the motion on the parties’ papers and vacated the
22
     hearing scheduled for February 11, 2019. (Doc. No. 6.) For the reasons below, the Court
23
     grants the motion to dismiss with leave to amend.
24
                                           Background
25
           The following facts are taken from the allegations in Plaintiffs’ complaint. (Doc.
26
     No. 1-2.) Plaintiffs owned a home at Solana Beach. (Id. ¶ 7.) Defendant serviced the
27
     Plaintiffs’ home mortgage. (Id.) After Plaintiffs fell behind on payments, Defendant
28

                                                    1
                                                                              3:19-cv-00015-H-AGS
 1   initiated foreclosure proceedings.       (Id.) Plaintiffs filed a lawsuit against Defendant
 2   contending that Defendant violated the law during the forfeiture proceedings. (Id. ¶ 8.)
 3   The parties settled. (Id.) Plaintiffs allege that as part of the settlement agreement,
 4   Defendant “agreed to forbear on any foreclosure efforts until November 15, 2018 to allow
 5   [Plaintiffs] to sell the house.” (Id.)
 6         Plaintiffs received an all-cash $2.8 million offer for the house that was due to release
 7   contingencies on August 4, 2018. (Id. ¶ 9.) On August 1, 2018, Defendant posted a notice
 8   of trustee sale on the property, set for September 10, 2018. (Id.) Plaintiffs received a $3.1
 9   million offer on August 6, 2018, with a finance contingency. (Id.) Knowing that the buyer
10   could not satisfy the finance contingency due to the notice of trustee sale, Plaintiffs
11   accepted the $2.8 million offer. (Id.)
12         On November 11, 2019, Plaintiffs filed a complaint for damages against Defendant
13   in the Superior Court of California, County of San Diego. (Doc. No. 1-2 at 2.) On January
14   3, 2019, Defendants filed a notice of removal with this Court. (Doc. No. 1.)
15                                              Discussion
16    I.   Legal Standards
17         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal
18   sufficiency of the pleadings and allows a court to dismiss a complaint if the plaintiff has
19   failed to state a claim upon which relief can be granted. See Conservation Force v. Salazar,
20   646 F.3d 1240, 1241 (9th Cir. 2011). The Federal Rule of Civil Procedure 8(a)(2)’s
21   plausibility standard governs Plaintiff’s claims. The Supreme Court has explained Rule
22   8(a)(2) as follows:
23         Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a short
           and plain statement of the claim showing that the pleader is entitled to relief.
24         As the Court held in [Bell Atlantic Corp. v. Twombley, 550 U.S. 544 (2007)],
           the pleading standard Rule 8 announces does not require detailed factual
25         allegations, but it demands more than an unadorned, the-defendant-
           unlawfully-harmed-me accusation. A pleading that offers labels and
26         conclusions or a formulaic recitation of the elements of a cause of action will
           not do. Nor does a complaint suffice if it tenders naked assertions devoid of
27         further factual enhancement.
28   Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009) (citations, quotation marks, and brackets

                                                    2
                                                                                 3:19-cv-00015-H-AGS
 1   omitted).
 2         In reviewing a Rule 12(b)(6) motion to dismiss, “[a] claim has facial plausibility
 3   when the plaintiff pleads factual content that allows the court to draw the reasonable
 4   inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678.
 5   “Factual allegations must be enough to raise a right to relief above the speculative level.”
 6   Twombly, 550 U.S. at 555 (citation omitted). In addition, a court need not accept legal
 7   conclusions as true. Iqbal, 556 U.S. at 678. Further, it is improper for a court to assume
 8   that the plaintiff “can prove facts which it has not alleged or that the defendants have
 9   violated the . . . laws in ways that have not been alleged.” Assoc. Gen. Contractors of Cal.,
10   Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983). Finally, a court may
11   consider documents incorporated into the complaint by reference and items that are proper
12   subjects of judicial notice. See Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th
13   Cir. 2010).
14         If the court dismisses a complaint for failure to state a claim, it must then determine
15   whether to grant leave to amend. See Doe v. United States, 58 F.3d 494, 497 (9th Cir.
16   1995). “A district court may deny a plaintiff leave to amend if it determines that allegation
17   of other facts consistent with the challenged pleading could not possibly cure the
18   deficiency, or if the plaintiff had several opportunities to amend its complaint and
19   repeatedly failed to cure deficiencies.” Telesaurus VPC, LLC v. Power, 623 F.3d 998,
20   1003 (9th Cir. 2010) (internal quotation marks and citations omitted).
21   II.   Analysis
22         Defendant argues that the recordation of the notice of trustee’s sale did not constitute
23   a breach of the release agreement. (Doc. Nos. 3-1 at 4–7; 7 at 2.) Plaintiffs argue that
24   Defendant’s posting of the notice of trustee’s sale on August 1, 2018 contravened the
25   purpose of the release agreement restriction, which required that Defendant not hold a
26   foreclosure sale until November 2018. (Doc. No. 5 at 2.) The Court agrees with Defendant.
27         “A court may resolve contractual claims on a motion to dismiss if the terms of the
28   contract are unambiguous.” Alta Devices, Inc. v. LG Elecs., Inc., 343 F. Supp. 3d 868,

                                                   3
                                                                                 3:19-cv-00015-H-AGS
 1   878–79 (N.D. Cal. 2018) (citing Bedrosian v. Tenet Healthcare Corp., 208 F.3d 220 (9th
 2   Cir. 2000)). Here, the terms of the contract unambiguously restrict a foreclosure sale, but
 3   do not restrict the posting of a notice of a trustee’s sale or its recordation:
 4
 5                3.2 If Plaintiffs timely and fully comply with their obligations in
 6         Section 3.1 of this Agreement, Defendants agree to:
 7
 8                       (a) Forbear from conducting a foreclosure sale of the Property
 9                for a period of six (6) months from May 15, 2018, such that no trustee’s
10                sale of the Property will occur sooner than November 15, 2018, in order
11                to allow Plaintiffs an opportunity to list, obtain an offer for, and
12                consummate a private sale of the Property. . . .
13
14   (Doc. 1-2 at 7.) The Court concludes that the terms of the contract unambiguously do not
15   restrict Defendant’s ability to post a notice of a trustee’s sale or record such notice.
16   Accordingly, the Court grants Defendant’s motion to dismiss.
17                                             Conclusion
18         For the foregoing reasons, the Court grants Defendant’s motion to dismiss. The
19   Court will permit Plaintiffs to file an amended complaint that addresses the deficiencies
20   identified in this order. However, Plaintiffs should note that the Court will only grant future
21   opportunities to amend if Plaintiffs could “possibly cure the deficiency.” See Telesaurus,
22   623 F.3d at 1003. The Court orders Plaintiffs to file an amended complaint on or before
23   March 8, 2019.
24         IT IS SO ORDERED.
25   DATED: February 5, 2019
26
                                                     MARILYN L. HUFF, District Judge
27                                                   UNITED STATES DISTRICT COURT
28

                                                     4
                                                                                       3:19-cv-00015-H-AGS
